DETAILED ACTION

1.	 
This is in reply to an application filed on 12/26/2019. Claims 1-20 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3. 	Note Prior arts do not read on the limitations of claims 1, 11 and 20.




4.
Claim Objection
Claim 1, 3, 11, 13 and 20 are objected to, because these claims have typographical errors. The examiner suggests the following correction: 
Claims 1, 11 and 20:
Replacement of “based the predetermined mapping” with “based on the predetermined mapping”.
Claim 3 and 13:
Replacement of “the pr-echarged” with “pre--charged”.

5.
Claim Objection

Claims 5, 6 and 15 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Claim 5:
Replacement of “a level shifter to generate the first signal based on the input security key and to generate the second signal based on the inverse of the input security key” with “a level shifter to generate a first signal based on the input security key and to generate a second signal based on the inverse of the input security key”.
Claims 6, 15:
Replacement of “the plurality of memory cells is configured as a plurality of complementary memory cell pairs” with “the plurality of memory cells are configured as a plurality of complementary memory cell pairs”.

6.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear to which one of the “memory cells”, the term “each of the memory cells ” referred to, for example claims 1 and 11 recite “an array of memory cells”, while claims 3 and 13 recite “a plurality of memory cells”. Examiner suggests amending claims 4 and 14 to resolve this issue.










Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494